Citation Nr: 9920752	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1963.

July 1989 RO rating decisions denied the veteran's 
application to reopen his claim for service connection for a 
schizophrenic reaction, and the veteran did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that determined that 
the veteran had not submitted new and material evidence to 
reopen the claim for service connection for schizophrenia.  
The veteran submitted a notice of disagreement in October 
1997, and the RO issued a statement of the case in November 
1997.  The veteran submitted a substantive appeal in January 
1998, and testified at a hearing in May 1998.


FINDINGS OF FACT

1.  By unappealed RO rating decisions in 1989, the 
application to reopen the veteran's claim for service 
connection for a schizophrenic reaction was denied.

2.  Evidence submitted since the 1989 RO denials of the 
veteran's application to reopen his claim for service 
connection for a schizophrenic reaction is redundant and 
cumulative or duplicative of evidence already submitted, or 
is new evidence that does not bear directly and substantially 
on the matter at hand, and is not of such significance that 
it must be considered to fairly consider the claim.


CONCLUSIONS OF LAW

1.  The unappealed 1989 RO decisions, denying the veteran's 
application to reopen a claim for service connection for a 
schizophrenic reaction, were final.  38 U.S.C.A. § 4005; 
38 C.F.R. §§ 19.118, 19.129 (as in effect in 1989).

2.  The additional evidence submitted subsequent to the 1989 
RO decisions, denying the veteran's application to reopen a 
claim for service connection for a schizophrenic reaction, is 
not new and material; the claim is not reopened; and the 
prior RO rating decisions remain final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The 1989 RO 
rating decisions determined that there was no new and 
material evidence to reopen the veteran's claim for service 
connection for a schizophrenic reaction.  Since the veteran 
did not submit a timely notice of disagreement and a timely 
substantive appeal to the 1989 RO rating decisions, denying 
the veteran's application to reopen his claim, they are final 
with the exception that the veteran may later reopen the 
claim if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1103 (1998).  The question now presented is whether new 
and material evidence has been submitted since the RO's 
adverse 1989 rating decisions, denying the veteran's 
application to reopen his claim for service connection for a 
schizophrenic reaction, to permit reopening of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 
1 Vet. App. 140 (1991).
 
In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio, 1 Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed 1989 RO 
rating decisions consisted primarily of service medical 
records; a summary report of the veteran's hospitalization in 
May and June 1970; a 1976 medical opinion by 
Dr. Ronald Fleischmann; a 1988 summary report of the 
veteran's hospitalization; and 1989 statements from the 
veteran's mother, sister, and brother.  This evidence, in 
general, showed that the veteran was treated for excessive 
nervousness in service, but that no psychiatric diagnosis was 
identified.  Neither was there evidence that the symptoms 
displayed in service in 1962 and 1963 were related to the 
schizophrenic reaction that necessitated the veteran's 
hospitalization in 1970.

Since the unappealed 1989 RO rating decisions, the evidence 
added to the record includes summary reports of the veteran's 
hospitalization in 1964, 1985, 1986, and 1987; a 1994 medical 
opinion of Dr. Raymond P. Eskow relating to the veteran's 
current medical problems and his need for a change in 
environment; and a 1997 statement and 1998 testimony from the 
veteran.  Except for Dr. Eskow's medical opinion, all the 
evidence submitted is largely duplicative of evidence already 
of record or is cumulative in nature.  The veteran's 
statement and testimony are redundant in that they restate 
what the veteran has said, and what has been said on his 
behalf, before.  The Board finds that this evidence is not 
new.  Moreover, the veteran, as a layman, has no competence 
to offer a medical conclusion as to the manifestations in 
service of a psychosis to a compensable degree, and his 
statements in this regard do not constitute material evidence 
in order to show the incurrence of the claimed condition in 
service and to reopen the claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the opinion of Dr. Eskow is considered new 
evidence, it is not material in that it pertains to the 
veteran's current medical problems and does not "bear 
directly and substantially" on  the issue of whether the 
veteran's current condition or his post-service 
hospitalizations are related to the symptoms displayed in 
service in 1962 and 1963.  38 C.F.R. § 3.156; Evans, 9 Vet. 
App. 273.  Hence, the evidence is not "new and material."

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for 
schizophrenia, and the 1989 RO rating decisions, denying the 
veteran's application to reopen the claim for service 
connection for a schizophrenic reaction, remain final.




ORDER

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for 
schizophrenia is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

